Title: From George Washington to Nathanael Greene, 6 August 1782
From: Washington, George
To: Greene, Nathanael


                  
                     My Dear Sir
                     Head Quarters Newburgh Augst 6 1782
                  
                  In my last Letter of the 7th of July, in which I acknowledged your several favors of the 22d of April & 19th of May, I mentioned my expectation of soon meeting the Count de Rochambeau in Philadelphia, and my intention of writing you from that place in case any thing of moment should turn up in the mean while—But as our hopes, that public Dispatches would have arrived from France before our meeting, have been disappointed, I can only inform you that matters now rest in the same scituation as described in my former Letters, except with regard to the Negociations, which are said to be carrying on by the belligerent Powers in Europe.
                  Indeed I hardly know what to think or believe of the disposition of the Court of Britain—Certain it is the New Administration have made Overtures of Peace to the several Nations at War, apparently with a design to detach some one or other of them from the general combination—but not having succeeded in their efforts for a seperate negociation, how far the necessity of Affairs may carry them in their wishes for a general Pacification upon admissable terms, I cannot undertake to determine—From the former infatuation, duplicity, and perverse system of British Policy, I confess, I am induced to doubt every thing—to suspect every thing—otherwise, I should suppose, from the subsequent extract of a Letter from Sir Guy Carleton & Admiral Digby to me dated the 2d instant, that the prospects of negociation for a general Peace would be very favorable.
                  "We are acquainted, Sir, by authority that Negociations for a general Peace have already commenced at Paris, and that Mr Grenville is invested with full Powers to treat with all parties at War, and is now at Paris in the execution of his Commission.  And we are likewise, Sir, further made acquainted, that His Majesty, in order to remove all obstacles to that Peace which he so ardently wishes to restore, has commanded his Ministers to direct Mr Grenville, that the Independency of the Thirteen Provinces should be proposed by him, in the first instance, instead of making it a condition of a general Treaty; however not without the highest Confidence, that the Loyalists shall be restored to their Possessions, or a full compensation made them for whatever Confiscations may have taken place."—These communications they say had just arrived by a Packet—They further add that Mr Laurens was enlarged from all engagements, and that Transports were prepared for conveying all American Prisoners to this Country to be exchanged here—Whatever the real intention of the Enemy may be, I think the strictest attention and exertion which have ever been practiced on our part, instead of being diminished, ought to be increased thereby—Jealousy & precaution, at least, can do no harm, too much confidence & supineness may be pernicious in the extream.
                  There having been a vague report that a small embarkation of Cavalry & Infantry was to take place at New York, to relieve part of Garrison of Charlestown, I have made use of the occasion to desire the Secretary at War, to put Armands Legion immediately in motion to join you & have requested he will use his endeavours to have the means afforded to facilitate & expedite the movement.
                  A Mail has lately been intercepted by the Enemy between Philadelphia and Trenton, in which, I am informed there were Letters from you to me, these by the time of their capture were probably of the same date as your Dispatches to Congress, wherein the Correspondence between Genll Leslie & yourself was enclosed; I mention these circumstances, that you may forward Duplicates in case you should judge it necessary.
                  You will, I imagine, have heard before this reaches you, of the arrival of Mr Vaudreuil with a Fleet of 13 Ships of the Line on this Coast—I can give you no particulars, as I have no official Account of his arrival.
                  The Army of the Count de Rochambeau having, as I advised you in my last, marched towards the Northward; at our meeting in Philadelphia, it was concluded (upon a consideration of all circumstances) that this Corps should proceed to join the Army on the Hudson—they were at Baltimore by the last intelligence from that quarter.
                  Since the receipt of the Letters from the Commissioners, Sir Guy Carleton and Admiral Digby; I have seen a New York Paper of the 3d in which, is a speach of Genll Conway’s & some other Articles which appear to be designed to propose Independence to America on certain conditions not admissable; viz. that the Legislatures of America should be totally Independant of the Parliament of Great Britain, but that the King of England should have the same kind of supremacy here as in Ireland, I have not information sufficient to determine whether this is the species of Independence alluded to in the Letter of the Commissioners or not—I wish my suspicions, however, may be ill founded.  Wishing you all the success & happiness you can desire yourself, I am, my Dear Sir, With the highest sentiments of regard & esteem, Your most Obedient Servant
                  
                     Go: Washington
                  
               